cca_2015032710120101 id uilc number release date third party communication date of communication month dd yyyy from sent friday date am to cc bcc subject fw sec_882 and tefra posts-143012-14 the sec_882 limitations on deductions is not a partnership items because it is not something the partnership must determine under subtitle a sec_6231 and sec_703 instead the limitation is a partner-level affected_item similar to partner limitations on partnership deductions under the at risk sec_465 passive loss sec_469 and outside_basis limitations sec_704 rules see sec_301_6231_a_5_-1 through -1 d consequently the deductions should be disallowed through an affected_item notice_of_deficiency issued under section a a i under 94_tc_853 we do not have to open and close a tefra partnership proceeding before issuing such affected_item notice_of_deficiency but for the purposes of the affected_item notice we will be bound by the amounts reflected on the partnership return before application of the partner-level limitations on those amounts id pincite
